DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Provisional Application 63/089,845 filed on 09 October 2020, is acknowledged.
Claim Status
	Claims 1-19 are currently pending
	Claims 1-19 are currently being examined.
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  names of microbial species should be italicized; e.g Lactobacillus plantarum should be Lactobacillus plantarum.
Claims 5 and 14 are objected to because of the following informalities: grammar; “in the first blend if derived” should be “in the first blend is derived”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
112a rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of acne, dermatitis, ichtyosis, and seborrheic dermatitis, does not reasonably provide enablement for skin cancer, eczema, psoriasis, rosacea, vitiligo, and hives as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims – The breadth of the claims is drawn to a method for treating skin-related condition by administering an effective amount of a composition to a patient, comprising D-Biotin, a First blend (grape seed extract, superoxide dismutase, Zinc, and Vitamin C), and a Second blend (Lactobacillus plantarum, Lactobacillus reuteri, and Lactobacillus rhamnosus).
The Nature of the invention – The nature of the invention is drawn to the administration of a composition comprising D-Biotin, a First blend (grape seed extract, superoxide dismutase, Zinc, and Vitamin C), and a Second blend (Lactobacillus plantarum, Lactobacillus reuteri, and Lactobacillus rhamnosus) for treating skin-related conditions.
The state of the prior art / The predictability or lack thereof in the art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo of the selected composition to determine the desired pharmacological activities (i.e. what compositions can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following example teaches that the state of the prior art with respect to the role of nutritional supplements (i.e. probiotics and vitamins) in the pathogenesis of diseases has not advanced to the point of being predictive of the treatment of the breadth of diseases instantly claimed.
For instance, Ahmed jan el al (2022) teaches that the etiology of vitiligo is currently unknown. Ahmed jan further teaches that there are various theories about the pathogenesis of vitiligo and that the etiology is likely multifactorial and may include environmental and genetic factors (introduction, pg 2, first sentence). Saladi (2005) teaches several factors that are linked to the cause of cancer and that there are many extrinsic and intrinsic factors involved in cancer development. 
Thus, the etiology of diseases such as skin cancer and vitiligo are highly complex and often unknown. Any supplement developed to treat skin cancer would need to establish a targeted patient group for treatment and provide data to support the claims of treatment. Furthermore, Zeng et al (2021) teaches that although there is promising data for treating psoriasis with probiotic supplementation, the evidence that is currently available does not attain the standard of scientific rigor to properly conclude that probiotics are a viable treatment for psoriasis (see, conclusion).

The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the treatment of skin cancer, acne, eczema, psoriasis, rosacea, ichthyosis, vitiligo, hives, dermatitis, and seborrheic dermatitis, by administering the instant composition.
There are no preferred embodiments provided in the instant specification for treating the breadth of diseases instantly claimed, nor does the disclosure provide in vivo data that correlates to the treatment of the assorted disorders of the instant claims.
The presence or absence of working examples –There are no working examples present for the treatment of skin cancer, acne, eczema, psoriasis, rosacea, ichthyosis, vitiligo, hives, dermatitis, and seborrheic dermatitis, by administering the instant composition.
With respect to the prevention of the instant diseases, there is no evidence of record, which would enable the skilled artisan in the identification of the subjects who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein. That a single composition can be used to treat all diseases/disorders and conditions embraced by the claim(s) is an incredible finding for which Applicant has not provided supporting evidence. Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating or preventing any or all of the diseases/disorders or conditions by administering the instant claimed composition.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all the diseases, disorders, or conditions instantly encompassed by the claims would be benefited by administering the claimed composition and would furthermore then have to determine the claimed composition in the instant invention would provide treatment of the diseases. Furthermore, one of ordinary skill in the art would need to determine which patients not having particular diseases would otherwise develop them and administer the instant composition over such an extended period of time as to determine true prevention. Such a task has yet to be accomplished in the art and the instant specification provides no particular guidance on how to accomplish such a task.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the composition encompassed in the instant claims, with no assurance of success.
112b rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “com” in claims 8 and 15 is indefinite because there is no commonly accepted meaning for this term in the context of the claimed Markush grouping as a food additive or food product and the instant specification fails to clearly define the term.
Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the palatability agent” is indefinite, since claims 10 and 17 are dependent from claims 9 and 16, respectively, and claims 9 and 16 recite “at least one palatability agent”, it is unclear what/which palatability agent claims 10 and 17 refers to. Applicant is advised to amend the recitation in claims 10 and 17 to say “wherein the at least one palatability agent”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel et al (2008, WO2010/013179) in view of Dumoulin et al (Clinical, Cosmetic, and Investigational Dermatology, 315-324 2016) and Cutcliffe et al (2015, WO 2016/149687).
The instant claims recite a method for treating a skin related condition by administering an effective amount of a composition to a patient wherein the composition comprises, between about 1,000 mcg and about 3,000 mcg of D-Biotin, between about 50 mg and about 300 mg of a first blend, comprising: grape seed extract, superoxide dismutase, zinc, and vitamin C, and between 1 Billion CFU/g and 5 Billion CFU/g of a second blend, comprising: Lactobacillus Plantarum, Lactobacillus Reuteri, and Lactobacillus Rhamnosus.
Castiel (2008) teaches of using an effective amount of at least one probiotic microorganism, specifically of the Lactobacillus and/or Bifidobacterium sp. genus, of a fraction thereof and/or a metabolite thereof, as an active agent for treating and/or preventing oily skin or skin with an oily tendency and the associated skin disorders (see pg. 35 claims section lines 3-6). Castiel teaches that probiotic microorganism suitable for this type of composition including but are not limited to Lactobacillus Plantarum, Lactobacillus Reuteri, and Lactobacillus Rhamnosus (pg 10 lines 3-7; addressing the second blend cited in claims 1 and 11). Castiel teaches that the composition can be administered in an oral route in the form of a capsule (pg 20 lines 17-19, addressing claims 2 and 12) and that the composition can be administered orally, in dosages that may comprise, for living microorganisms, from 103 to1015 cfu/g (pg 13 lines 13-15, addressing claim 6).  Additionally, Castiel teaches of a method for treating a skin related condition that uses a composition that can include minerals such as zinc, active agents such as vitamin C (pg 16 lines 20-25).
Castiel does not teach the specified combination of the first blend, nor the use of D-biotin in the composition.
Dumoulin et al (2016) teaches the effect of an 8-week oral supplementation with a formulation rich in specific antioxidants in the SkinAx2™ formulation containing grape seed extract (specifically French grapeseed extract as evident in Crane Nutritional Outlook 2016 article, see first paragraph), especially rich in flavanol monomers, a melon concentrate providing superoxide dismutase (SOD) activity, zinc, and vitamin C, in a single intake of 150 mg capsule on skin radiance in healthy women with dull complexion (pg 316, col2, materials and methods, para 2 addressing claim 3-5 and 13-14). Dumoulin suggests that this particular formulation has a beneficial effect on skin radiance in the way of improvement of luminosity, reduction of imperfections, and improvement of skin firmness (pg 322 conclusion). 
Cutcliffe teaches a method of treating a skin disorders comprising administering to the subject a pharmaceutical composition comprising a therapeutically-effective amount of a population of isolated and purified microorganisms that can include but are not limited to Lactobacillus Plantarum, Lactobacillus Reuteri, and Lactobacillus Rhamnosus (pg 1-2 summary of invention para 4), but further teaches the inclusion of biotin in the composition and the utility of including biotin in the composition to serve as a prebiotic (pg 14 detailed description para 68). 
It would have been obvious to use the antioxidant formulation SkinAx2 as taught by Dumoulin and include biotin as taught by Cutcliffe in the method of Castiel. 
As Castiel teaches of using an antioxidant complex in the composition formulation as well as including ancillary active agents for the purpose of being a prebiotic in their methodologies (pg 17 lines 7-15) and one skilled in the art would have been motivated to combine the elements taught by Dumoulin and Cutcliffe for the purpose of improving skin condition and treating skin related disorders. 
Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II). Thus, the adjustment of a particular conventional working condition therein (i.e. determining effective amounts/ dosage ranges within the claimed composition, the substitution of one form for another and when to effectively administer) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
  Thus, the invention as a whole is prima facie obvious over the cited references,
especially in the absence of evidence to the contrary.
 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel et al (2008, WO2010/013179) in view of Hintz et al (BioMed Research International, vol. 2015)
Castiel teaches of a method for treating a skin related condition as stated above that uses a composition that can include flavor enhancers that are often used in the food supplements (pg 20 lines 25-28, addressing claim 9).
	Castiel does not teach plant oils, plant hydrolysates, to be palatability agents. 
	Hintz et al teaches of plant oils and plant extracts historically being used as natural food preservatives, medical therapeutic agents, and as flavoring agents (see introduction, first paragraph). Hintz further teaches that essential oils of plants are often used to produce the flavor and aroma of spices (pg 7, section 6.5 Essential oils, first para) and that plant protein hydrolysates are used in food ingredients and have been shown to confer antimicrobial activity (pg 5, section 3.8 peptides from hydrolysates, first para).
It would have been obvious to use the food additives such as plant oils and plant hydrolysates as taught by Hintz in the method of Castiel. As Castiel teaches the use of humectants, thickeners, preservatives, texturing agents, flavor enhancers and/or coating agents, antioxidants, preservatives and dyes that are customary in the food sector in an oral composition of food supplement (see pg 21, lines 7-11). One skilled in the art would have been motivated to do so as plant oils and plant hydrolysates serve as a natural source for flavoring and food preservation.
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katta et al (J Clin Aesthet Dermatol. 2014 Mar;7(3):30-6) in view of Calatici et al (Maedica. 2017 Aug. 12(3), 191) and Hannuksela et al (Allergy, 1987, 42, 561-575).
The instant claims recite a “composition administered to the patient does not comprise additives selected from the group consisting of gluten, wheat, egg, peanuts, tree nuts, dairy,
sugar, com, soy, artificial colors, preservatives, fish and shellfish”.
	Katta teaches that it has been established that for some patients with atopic dermatitis, specific foods can indeed lead to an exacerbation of dermatitis (page 30, col 1, para 2) and that the majority of food allergic reactions in the United States are triggered by peanuts, tree nuts, cow’s milk, eggs, soy, wheat, seafood (i.e. fish), and shellfish (pg 31, col 1, food allergy section first para). Katta further teaches that in a study that included cow’s milk, egg, wheat gluten, and soy, of those that presented with an allergic reaction 46 percent exhibited immediate symptoms followed by late eczematous reactions (pg 32, col 1, atopic dermatitis and late eczematous reactions section, fourth para). Katta also teaches that foods that contain formaldehyde (i.e. preservatives) have triggered dermatitis, such as eyelid dermatitis (pg 35, col 1, second para). 
Katta does not teach to skin related reactions as it pertains to sugar and artificial colors. 
	Hannuksela et al (1987) teaches that Azo dyes (artificial colors) have been known to be precipitating factors in chronic urticaria (see pg 564, col 1 urticaria and angioneurotic edema, second para). 
Clatici et al (2017) teaches that advanced glycation end products (by-products of the ingestion of certain types of sugars) can induce changes in cutaneous collagen, elastin and fibronectin, and accelerate signs of aging, as it promotes cross-linking (through glycation) of collagen and elastin fibers (see pg 194, col 1).
	Therefore, it would have been obvious to exclude the additives taught by Katta in combination with the additives as taught by Hannuksela and Clatici in a product formulated for treating skin-related disease conditions. As Katta teaches that certain food additives are known irritants/causatives to certain skin conditions as described above. One skilled in the art would have been motivated to combine the teachings of Katta with Hannuksela and Clatici to further exclude artificial colors and sugar and minimize ingredients that could possibly exacerbate the skin condition to which the formulation is proposed to treat. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Conclusion
No claim allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scientific Opinion on the evaluation of allergenic foods and food ingredients for labelling purposes. EFSA Journal 2014;12(11):3894
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 4161                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651